Exhibit 10.12(e)
AWARD AGREEMENT OF PERFORMANCE-BASED
RESTRICTED STOCK UNITS
UNDER THE ATMOS ENERGY CORPORATION
1998 LONG-TERM INCENTIVE PLAN
     This Award Agreement of Performance-Based Restricted Stock Units is dated
as of April 29, 2008, by and between Atmos Energy Corporation, a Texas and
Virginia corporation (the “Company”), and [name of employee] (“Grantee”),
pursuant to the Company’s 1998 Long-Term Incentive Plan (the “Plan”).
Capitalized terms that are used, but not defined, in this document shall have
the meaning set forth in the Plan.
     Pursuant to authorization by the Human Resources Committee of the Board of
Directors (the “Committee”), which has been designated by the Board of Directors
of the Company to administer the Plan, the parties agree as follows.

1.   Grant of Units.

     The Company hereby grants to the Grantee a total of [number of RSU]
performance-based restricted stock units (“Units”) under the Plan, for no
consideration from the Grantee, with the restrictions set forth below. Each such
Unit shall be a notional share of common stock of the Company (“Common Stock”),
with the value of each Unit being equal to the fair market value of a share of
Common Stock at any time.

2.   Restrictions on Alienation of Units.

     Units awarded hereunder may not be sold, transferred, pledged, assigned, or
otherwise alienated in any manner, whether voluntarily, by operation of law, or
otherwise, until the restrictions on the Units are removed and the Units are
delivered to the Grantee in the form of shares of Common Stock in the manner
described below in Section 8.

3.   Number of Units Awarded.

     The number of Units ultimately to be awarded to the Grantee upon vesting is
contingent upon the cumulative amount of earnings per share achieved by the
Company for the three year measurement cycle, Fiscal Years 2008 through 2010
(October 1, 2007 through September 30, 2010). The percentage of Units earned for
each level of the cumulative amount of earnings per share is illustrated in the
performance schedule below. In addition, should the performance levels achieved
be between the stated criteria below, straight-line interpolation will be used.
For example, should the cumulative amount of earnings per share for the
three-year period be $[      ], the percentage of Units earned would be 125% of
the number of Units originally granted.

 



--------------------------------------------------------------------------------



 



Performance-Based Restricted Stock Units
Performance Schedule for Grant of Performance Period FY 2008-2010

                  Restricted Stock Units Performance Level   Cumulative 3-Yr.
EPS   Earned Below Threshold   Less than $______   0% Threshold   $______   50%
Target   $______   100% Maximum   $______   150%

4.   Forfeiture of Units.

     All Units granted will be forfeited if, prior to the removal of
restrictions on the Units awarded hereunder as provided below in Section 8, the
Grantee voluntarily or involuntarily terminates employment for any reason other
than as described below in Section 5. Each Grantee, by his or her acceptance of
the Units, agrees to execute any documents requested by the Company in
connection with such forfeiture. Such provisions with respect to forfeited Units
shall be specifically performable by the Company in a court of equity or law.
Upon any forfeiture, all rights of the Grantee with respect to the forfeited
Units shall cease and terminate, without any further obligation on the part of
the Company.

5.   Removal of Restrictions due to Death, Terminations due to Total and
Permanent Disability and Retirement, Certain Involuntary Terminations, and
Terminations following a Change in Control.

     At the time and on the date of the Grantee’s death, termination of
employment due to Total and Permanent Disability or Retirement (but not before
attaining the age of 55, unless expressly approved in advance by the Company),
involuntary termination of employment due to a general reduction in force or
specific elimination of the Grantee’s job, or termination of employment for any
reason following a Change in Control, while employed by the Company or a
Subsidiary, all restrictions placed on each Unit awarded shall be removed, and
the measurement cycle for purposes of Section 6 and Section 8 below will be
deemed to have ended. The amount of the award of Units shall be prorated, which
will be the product of the “Target” performance level discussed above in
Section 3, multiplied by the ratio of actual months of service to 36 months of
the original measurement cycle, with the resulting product being increased, if
appropriate, as provided below in Section 6. The Grantee, or his legal
representatives, beneficiaries or heirs shall be entitled to a distribution of
shares of Common Stock equal in number to such prorated amount of Units at the
time provided for in Section 8.

2



--------------------------------------------------------------------------------



 



6.   Account Credits.

     No physical certificates representing the number of Units awarded shall be
issued to the Grantee, but an account will be established and maintained for the
Grantee, in which each grant of Units to the Grantee will be recorded, with the
final number of Units as determined in accordance with Section 3 or Section 5
above. During such time, the Grantee shall not have any of the rights of a
shareholder of the Company with respect to the Units, except that upon the
vesting of the Units as described above in Section 5 or below in Section 8, the
Grantee’s account shall be credited with the amount of Units equal to the amount
of dividends that are declared and paid on shares of Common Stock during each
fiscal quarter of the measurement cycle, in accordance with Section 3 or
Section 5 above (“dividend equivalents”). The number of Units upon which
dividend equivalents will be credited for the benefit of the Grantee is the
total amount of Units finally determined to have been earned by the Grantee at
the end of the measurement cycle in accordance with Section 3 or Section 5
above, as appropriate. The total amount of each quarterly dividend equivalent
shall be converted to Units, by dividing such dividend equivalent amount by the
price of the Common Stock on the last trading day of the month during each
quarter that such dividends are paid during the appropriate measurement cycle.

7.   Adjustment Upon Changes in Stock.

     If there shall be any change in the number of shares of Common Stock
outstanding resulting from subdivision, combination, or reclassification of
shares, or through merger, consolidation, reorganization, recapitalization,
stock dividend, stock split or other change in the corporate structure, an
appropriate adjustment in the number of Units with respect to which restrictions
have not lapsed shall be made by the Committee. Depending upon the change in
corporate structure, the Committee will issue additional Units or substitute
Units to the Grantee for his account, which shall have the same restrictions,
terms and conditions as the original Units.

8.   Removal of Restrictions and Distribution of Common Stock.

     The Grantee shall receive a distribution of whole shares of Common Stock
equal in number to the Units finally determined to be earned as set forth in
Section 3 above, as increased, if appropriate, as provided in Section 6 above,
provided the Grantee has been an employee of the Company or a Subsidiary with
continuous service during the term of the measurement cycle, except in the event
of the Grantee’s employment termination as discussed above in Section 5.
Distribution of shares of Common Stock as provided for in this Section 8 or
above in Section 5 shall occur as soon as administratively possible following
the last trading day of the quarter in which the measurement cycle ends, as
provided for in either Section 3 or Section 5 above, as the case may be, on a
date within the same calendar year or, if later, not more than 90 days following
the date upon which the Grantee incurs a “separation from service” as defined
below. Notwithstanding the immediately preceding sentence, in the case of a
distribution of shares on account of any employment termination as provided for
in Section 5 other than death, a distribution on behalf of the Grantee, if the
Grantee is a “specified employee” as defined in §1.409A-1(i) of the Final
Regulations under Code Section 409A, shall not occur until the date which is six
(6) months following the date of the Grantee’s “separation from service” as
defined in Code Section 409A and the regulations issued thereunder (or, if
earlier, the date of death of the Grantee). From and after the date of receipt
of such shares, the

3



--------------------------------------------------------------------------------



 



Grantee or the Grantee’s legal representatives, beneficiaries or heirs, as the
case may be, shall have full rights of transfer or resale with respect to such
stock subject to applicable state and federal regulations.

9.   Withholding Requirement.

     Upon the removal or lapse of the restrictions on the Units, the amount of
shares of Common Stock to be distributed by the Company to the Grantee, which
are equal to the number of Units finally determined to be earned by the Grantee
as set forth in Sections 3 and Section 6 above, shall be subject to applicable
withholding requirements for income and employment taxes arising from the
removal or lapse of the restrictions on the Units.

10.   Modification.

     This Agreement may be changed or modified without the Grantee’s consent or
signature, if the Company determines, in its sole discretion, that such change
or modification is necessary for purposes of compliance with or exemption from
the requirements of Section 409A of the Code and any regulations or other
guidance issued thereunder, or otherwise to comply with any law.
     IN WITNESS WHEREOF, the Company and the Grantee have executed this
Agreement as of the date first written above.

                  GRANTEE:           ATMOS ENERGY CORPORATION
 
               
Signature:
          By:    
 
               
 
              Robert W. Best
Printed Name:
              Chairman, President and Chief Executive Officer
 
               

4